                            UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF TENNESSEE
                                    AT KNOXVILLE

 ADRIAN M. WHITE,                               )
                                                )         Case No. 3:20-cv-378
        Plaintiff,                              )
                                                )         Judge Travis R. McDonough
 v.                                             )
                                                )         Magistrate Judge H. Bruce Guyton
 NORTHWEST CORRECTIONAL                         )
 COMPLEX, BURT BOYD, ANDREWS,                   )
 and E. WALKER,                                 )
                                                )
        Defendants.                             )


                                MEMORANDUM AND ORDER


       Before the Court are Plaintiff’s pro se prisoner’s complaint under 42 U.S.C. § 1983 (Doc.

4) and motion for leave to proceed in forma pauperis (Doc. 1). The Court will address Plaintiff’s

motion prior to screening the complaint in accordance with the Prison Litigation Reform Act.

I.     APPLICATION TO PROCEED IN FORMA PAUPERIS

       It appears from the documents in support of Plaintiff’s motion for leave to proceed in

forma pauperis that he lacks sufficient financial resources to pay the filing fee. (See Doc. 2.)

Accordingly, pursuant to 28 U.S.C. § 1915, his motion (Doc. 1) will be GRANTED.

       Because Plaintiff is an inmate at the Northeast Correctional Complex, he is ASSESSED

the civil filing fee of $350.00. The custodian of Plaintiff’s inmate trust account is DIRECTED

to submit to the Clerk, U.S. District Court, 800 Market Street, Suite 130, Knoxville, Tennessee

37902 as an initial partial payment, whichever is the greater of: (a) twenty percent of the average

monthly deposits to Plaintiff’s inmate trust account; or (b) twenty percent of the average monthly

balance in his inmate trust account for the six-month period preceding the filing of the complaint.




Case 3:20-cv-00378-TRM-HBG Document 5 Filed 08/27/20 Page 1 of 5 PageID #: 36
28 U.S.C. §§ 1915(b)(1)(A)–(B). Thereafter, the custodian of Plaintiff’s inmate trust account is

directed to submit twenty percent of Plaintiff’s preceding monthly income (or income credited to

Plaintiff’s trust account for the preceding month), but only when such monthly income exceeds

ten dollars, until the full filing fee of $350.00 as authorized under 28 U.S.C. § 1914(a) has been

paid to the Clerk. 28 U.S.C. § 1915(b)(2).

       To ensure compliance with this fee-collection procedure, the Clerk will be DIRECTED

to mail a copy of this memorandum and order to the custodian of inmate accounts at the

institution where Plaintiff is now confined, and to the Attorney General for the State of

Tennessee. This order shall be placed in Plaintiff’s prison file and follow him if he is transferred

to another correctional institution. The Clerk also will be DIRECTED to provide a copy to the

Court’s financial deputy.

II.    SCREENING

       A.      Plaintiff’s Allegations

       At approximately 7:00 a.m. on August 20, 2019, Plaintiff was walking through the main

yard at the Northeast Correctional Complex (“NECX”) when a close-custody inmate stabbed him

in the back three times. (Doc. 4, at 4–5.) Plaintiff attempted to defend himself and was aided by

two other inmates. (Id. at 4.) Despite their efforts, however, Plaintiff was injured and was

transported to a free-world hospital for treatment. (Id.) Plaintiff maintains that no officers

protected him, and that no officer was escorting the close-custody inmate when the altercation

occurred. (Id. at 6.) He seeks monetary damages against Defendants in their official capacities

for their alleged failure to fulfill their duty to protect him from harm. (Id.)

       B.      Screening Standard

       Under the Prison Litigation Reform Act (“PLRA”), district courts must screen prisoner

complaints and sua sponte dismiss any claims that are frivolous or malicious, fail to state a claim


                                   2
Case 3:20-cv-00378-TRM-HBG Document 5 Filed 08/27/20 Page 2 of 5 PageID #: 37
for relief, or are against a defendant who is immune. See, e.g., 28 U.S.C. §§ 1915(e)(2)(B),

1915A; Benson v. O’Brian, 179 F.3d 1014 (6th Cir. 1999). The dismissal standard articulated by

the Supreme Court in Ashcroft v. Iqbal, 556 U.S. 662 (2009), and in Bell Atl. Corp. v. Twombly,

550 U.S. 544 (2007), “governs dismissals for failure state a claim under [28 U.S.C. §§

1915(e)(2)(B) and 1915A] because the relevant statutory language tracks the language in Rule

12(b)(6).” Hill v. Lappin, 630 F.3d 468, 470–71 (6th Cir. 2010). Thus, to survive an initial

review under the PLRA, a complaint “must contain sufficient factual matter, accepted as true, to

‘state a claim to relief that is plausible on its face.’” Iqbal, 556 U.S. at 678 (quoting Twombly,

550 U.S. at 570).

       Courts liberally construe pro se pleadings filed in civil rights cases and hold them to a

less stringent standard than formal pleadings drafted by lawyers. Haines v. Kerner, 404 U.S.

519, 520 (1972). However, allegations that give rise to a mere possibility that a plaintiff might

later establish undisclosed facts supporting recovery are not well-pled and do not state a

plausible claim. Twombly, 550 U.S. at 555, 570. Further, formulaic and conclusory recitations

of the elements of a claim which are not supported by specific facts are insufficient to state a

plausible claim for relief. Iqbal, 556 U.S. at 681.

       In order to state a claim under 42 U.S.C. § 1983, a plaintiff must establish that he was

deprived of a federal right by a person acting under color of state law. Braley v. City of Pontiac,

906 F.2d 220, 223 (6th Cir. 1990) (“Section 1983 does not itself create any constitutional rights;

it creates a right of action for the vindication of constitutional guarantees found elsewhere.”).

       C.      Analysis

                    i. Claims Against NECX

       The Court finds that NECX, a state prison within the Tennessee Department of

Correction (“TDOC”), is not subject to suit under § 1983, as a building is not a “person” under


                                   3
Case 3:20-cv-00378-TRM-HBG Document 5 Filed 08/27/20 Page 3 of 5 PageID #: 38
the law. See, e.g., Will v. Mich. Dep’t of State Police, 491 U.S. 68, 65–71 (1989); Hix v. Tenn.

Dept. of Corr., 196 F. App’x 350, 355 (6th Cir. 2006). Accordingly, NECX will be

DISMISSED from this action.

                   ii. Claims Against Remaining Defendants

       Plaintiff has sued the remaining Defendants, who serve as Wardens at NECX, in their

official capacities only. (See Doc. 4, at 2–3.) A suit against these officers is their official

capacities is the equivalent of suit against TDOC, the entity the officer represents. See Kentucky

v. Graham, 473 U.S. 159, 166 (1985) (holding “an official-capacity suit is, in all respects other

than name, to be treated as a suit against the entity”); Pusey v. City of Youngstown, 11 F.3d 652,

657 (6th Cir. 1993) (noting in an official-capacity suit, “the plaintiff seeks damages not from the

individual officer, but from the entity from which the officer is an agent”).

       The Eleventh Amendment prohibits suits against a state or its agencies in federal court

for damages, unless Congress has abrogated the sovereign immunity of the state or entity or the

state has expressly waived it. See Pennhurst State Sch. & Hosp. v. Halderman, 465 U.S. 89, 100

(1984); Quern v. Jordan, 440 U.S. 332, 320–45 (1979). Tennessee has not waived its immunity.

See Berndt v. State of Tennessee, 796 F.2d 879, 881 (6th Cir. 1986) (noting that Tennessee has

not waived immunity to suits under § 1983). TDOC is an agency of the State of Tennessee and,

as such, it and its employees sued in their official capacities are entitled to Eleventh Amendment

immunity. Mumford v. Basinski, 105 F.3d 264, 267 (6th Cir. 1997); Foster v. Walsh, 864 F.2d

416, 418 (6th Cir. 1988). Accordingly, Plaintiff’s claims for damages against Defendants are

barred by the Eleventh Amendment. See Berndt, 796 F.2d at 881. Therefore, Petitioner’s claims

against Defendants will be DISMISSED.1


1
 Although Plaintiff does not allege that any Defendant is liable in his or her individual capacity,
his complaint seeks liability against officials based on their administrative roles. The Court


                                   4
Case 3:20-cv-00378-TRM-HBG Document 5 Filed 08/27/20 Page 4 of 5 PageID #: 39
III.   CONCLUSION

       For the reasons set forth above:

       1.      Plaintiff’s motion for leave to proceed in forma pauperis (Doc. 1) is GRANTED;

       2.      Plaintiff is ASSESSED the civil filing fee of $350.00;

       3.      The custodian of Plaintiff’s inmate trust account is DIRECTED to submit the
               filing fee to the Clerk in the manner set for above;

       4.      The Clerk is DIRECTED to mail a copy of this memorandum opinion and order
               to the custodian of inmate accounts at the institution where Plaintiff is now
               confined, to the Attorney General for the State of Tennessee, and to the Court’s
               financial deputy;

       5.      Plaintiff has failed to state a claim upon which relief may be granted under
               § 1983, and this action is DISMISSED pursuant to 28 U.S.C. §§ 1915(e)(2)(B)
               and 1915A; and

       6.      The Court CERTIFIES that any appeal from this action would not be taken in
               good faith and would be totally frivolous. See Fed. R. App. P. 24

       AN APPROPRIATE JUDGMENT WILL ENTER.

                                             /s/ Travis R. McDonough
                                             TRAVIS R. MCDONOUGH
                                             UNITED STATES DISTRICT JUDGE




notes that the Sixth Circuit has held that government officials may be individually liable under
§ 1983 for a failure to supervise only if they “either encouraged the specific incident of
misconduct or in some other way directly participated in it.” Harvey v. Campbell Cnty., Tenn.,
453 F. App’x 557, 563 (6th Cir. 2011); see also Greene v. Barber, 310 F.3d 889, 899 (6th Cir.
2002) (explaining that “[s]upervisory liability under § 1983 does not attach when it is premised
on a mere failure to act; it ‘must be based on active unconstitutional behavior’”) (quoting Bass v.
Robinson, 167 F.3d 1041, 1048 (6th Cir. 1999)). Plaintiff’s complaint is bereft of any such
allegations against Defendants Boyd, Andrews, or Walker, and, therefore, the complaint would
not otherwise survive an individual-capacity analysis.


                                   5
Case 3:20-cv-00378-TRM-HBG Document 5 Filed 08/27/20 Page 5 of 5 PageID #: 40
